Citation Nr: 1517930	
Decision Date: 04/27/15    Archive Date: 05/05/15

DOCKET NO.  13-17 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously-denied claim of entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.


REPRESENTATION

Veteran represented by:	Daniel E. Hannon, Attorney


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1974 to August 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As VA treatment records show suicidal and homicidal ideations and diagnoses of depression and anxiety NOS, the claim is broadened to one for an acquired psychiatric disorder.

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A rating decision issued in October 1994 denied service connection for PTSD.  The Veteran did not appeal and new and material evidence was not received within the appellate period; thus the decision became final.

2.  The evidence received since the October 1994 rating decision is new in that it is neither cumulative nor repetitive of facts previously considered and raises a reasonable possibility of substantiating the Veteran's claim.





CONCLUSIONS OF LAW

1.  The unappealed October 1994 rating decision that denied service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A previously denied claim will be reopened if the claimant submits new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  If the Board determines that new and material evidence has not been received, the adjudication of the particular claim ends, and further analysis is neither required nor permitted.

New evidence is defined as evidence not previously submitted to agency decision makers, and material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id. 

The Board finds that the Veteran has submitted new and material evidence sufficient to reopen his claim for service connection for PTSD.  The claim was denied in an October 1994 rating decision, and the Veteran was notified of that decision in November 1994.  The October 1994 rating decision became final because no notice of disagreement or new and material evidence was received within one year of the issuance of the rating decision.  The Veteran's claim thus may be reopened only if new and material evidence has been secured or presented since the last final rating decision.  38 U.S.C.A. § 7105.

The prior evidence considered in the October 1994 denial consisted of the Veteran's service treatment records, a June 1993 VA examination, and lay statements from the Veteran. 

Since the October 1994 rating decision, new evidence has been added to the claims file, including VA treatment records and lay statements from the Veteran.  The evidence submitted subsequent to the October 1994 rating decision is new in that it was not previously of record.  

The newly submitted evidence is also material.  The claim was denied in October 1994 because the RO found that in the absence of a verifiable stressor, the diagnosis of PTSD was unsupported.  However, VA treatment records in July 2009 and October 2012 show a diagnosis of PTSD after the Veteran's report of being sexually assaulted in service.  A March 2012 statement from a VA physician noted that the Veteran was admitted for treatment of PTSD which he related to military sexual trauma.  New VA treatment records also show new symptoms including suicidal ideation, homicidal ideations towards all marines, and auditory hallucinations and new diagnoses of depression and anxiety NOS.

The updated VA treatment records provide evidence that relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the Veteran's claim.  They are therefore material and sufficient to reopen the previously-denied claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  The Board reopens the Veteran's claims of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  


ORDER

The claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is reopened, and, to this extent only, the appeal is granted.


REMAND

In August 2011 VA treatment records, the Veteran stated that he received disability benefits from the Social Security Administration (SSA).  The SSA records are not of record.  A remand is required in order to obtain these records from the SSA.

The Veteran has not been provided with proper notice regarding an in-service personal assault.  When a Veteran's claim for service connection for PTSD is based, at least in part, on a purported in-service personal assault, VA has a heightened notification obligation whereby it must (1) notify him of alternative forms of evidence that may serve to corroborate his account, to include the opinion of a medical professional, (2) suggest other potential sources of evidence, and (3) assist the Veteran in submitting evidence from alternative sources by providing additional time for such submission after an adequate notice letter has been provided.  See 38 C.F.R. § 3.304(f)(5); see also Menegassi v. Shinseki, 638 F.3d 1379 (Fed. Cir. 2011); Gallegos v. Peake, 22 Vet. App. 329 (2008).  In this case, while the RO provided the Veteran with notice under the Veterans Claims Assistance Act of 2000 (VCAA) in September 2009 that addressed his PTSD claim generally, it did not provide the heightened notice required where a PTSD claim is based on in-service personal assault/harassment, as is the case here.  The Board must remand this issue so that such notice can be provided pursuant to 38 C.F.R. § 3.304(f)(5).

The Veteran was last examined by the VA for PTSD in June 1993 and the Veteran was last examined by the VA for mental disorders excluding PTSD and eating disorders in January 2007.  As new and material VA treatment records have been added to the claims file since the last VA examinations, a new VA examination is warranted to determine the nature, onset and etiology of any acquired psychiatric disorder found to be present, to include PTSD.

On remand, the RO should ask the Veteran to identify any additional, pertinent medical treatment that he has received, and take appropriate measures to obtain those records.  Any additional, pertinent VA treatment records should either be made accessible on Virtual VA or be printed and added to the file.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).  The RO/AOJ should also ask the Veteran to submit any additional, pertinent lay statements relating to his claim.

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a notification letter informing him of the information and evidence required to substantiate a service connection claim in accordance with 38 U.S.C.A. § 5103(a) (West 2014), 38 C.F.R. § 3.159(b) and 38 C.F.R. § 3.304(f)(5), as required for PTSD claims based on in-service personal assault.  In particular, the notice must advise the Veteran that evidence from sources other than his service records and evidence of behavior changes may constitute credible supporting evidence of the in-service stressor.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service symptoms of an acquired psychiatric disorder, to include PTSD.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  Contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his acquired psychiatric disorder(s), to include PTSD that are not already of record.  The RO should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment and associate them with the claims file.  In particular, all VA relevant VA treatment records dated from April 2013 to the present should be obtained.  Any negative response should be in writing and associated with the claims file.

4.  Request any counseling or mental health treatment records dated from 1975 to 1977 during the time the Veteran reported that he talked to a Navy Chaplain about his alleged in-service sexual assault.  

5.  Request copies of any SSA disability benefit determinations as well as copies of the medical records on which such determinations were based.  If the records are not available, the claims file should be annotated to reflect such and the Veteran should be notified of such.

6.  After associating all outstanding records regarding the Veteran's acquired psychiatric disorder(s), to include PTSD, with the claims folder, afford the Veteran an appropriate VA examination.  The examiner must identify all acquired psychiatric disorders found to be present, to include PTSD.  Thereafter, the examiner must opine as to whether it is at least as likely as not that any acquired psychiatric disorder, to include PTSD, is related to or had its onset in service.  In particular, the examiner should address whether the Veteran has PTSD related to an in-service sexual assault.

Further, if a psychotic disorder is diagnosed, whether it developed within one year of his discharge.

The examiner should give a reasoned explanation for all opinions provided.  If the examiner is unable to provide a medical opinion, then he or she should provide statement as to whether there is any additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  All findings and conclusions should be set forth in a legible report.

7.  Then readjudicate the appeal.  If the claim remains denied, issue a supplemental statement of the case to the Veteran and his representative and provide an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


